                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA


!Aylwin Johnson,Jr.,

                   Plaintiff( s)
          vs.                                    No.   11 :17-cv-00755-UO-EPG (PC)

California Forensic Medical Group, et al         REQUEST FOR AUTHORITY TO INCUR
                                                 COSTS (APPOINTED COUNSEL) AND
                   Defendants.                   REQUEST FOR PAYMENT
 ------------------~/

                REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES
 Complete this form and return it to the court (with two copies) for approval prior to incurring the
 cost for which reimbursement is requested.



 I, jsanjay S. Schmidt                                     , attorney for plaintiff(s), declare as follows:


            ~=~_:..::::==~~=.:~~~.....:.:.in~th~i~s action on jNovember 13, 2018           · , by the
 Honorable Erica P. Grosjean                       , United States District Judge/Magistrate Judge.
 I believe that the following course of action is reasonably necessary to the prosecution of this
 action:
    Counsel respectfully re-submits the previously submitted Request# 4 (attached hereto for reference), which
    provides the explanation requested by the Court in ECF No. 52. There are two main reasons the undersigned is
    requesting that the interviews of the two Stanislaus County jail inmates be conducted by an investigator. First,
    the undersigned's standard practice is to have witness interviews conducted by investigators, so counsel can
    avoid becoming a witness to statements made, which could be a conflict of interest if testimony about such
    statements later is needed. Second, the Stanislaus County Jail is about 92.4 miles from the undersigned's office
    in San Francisco; depending on traffic, this can be a 2 hour and 10 minute drive each way, or much longer. This
    means that an entire day would need to be devoted for counsel to travel to Stanislaus County to conduct the
    two interviews. Having a local investigator do them is strongly preferred for these reasons.
   Counsel seeking reimbursement must support all claimed expenses by submitting invoices, receipts or similar
   documentation. Without such documentation, counsel will not be reimbursed.




 I therefore request that this court authorize the expenditure in an amount not to exceed that stated
 above for the completion of this contemplated course of action.
            REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES- PAGE 2

                                                     Case Number:     11:17-cv-00755-UO-EPG (PC)



     The following payments of costs have been heretofore approved in this matter:
          Amount                                                                                    Amount
          Approved                                    Purpose                                        Paid
 11,~?0~93            !Depositions (ECF No. 53)                                               I
11,250.00             IMe~i~~~~~per1:(ECF.No. 54)
 1. . .               I                                                                       I
I                     I                                                                       I
I                     I                                                                       I
II                    I                                                                       I
     I declare under penalty of perjury that the foregoing is true and correct.


     Signed this 16        I day of !February            , 20   ji9" , at !oakland                 , California.




     Attorney for Plaintiff(s)



     The above expenditure is        ~            Approved       - - - -Denied
     Or,

     - - - -Good cause appearing therefore, this matter is set for discovery conference, pursuant
     to rule - - - - -, on - - - - - - - - - - - -, at _ _ _ _ _.                     .M. in Courtroom
     Number
     Dated:    -z-J 7 J1 c\
                                                                                P~.
              ----~~,~~--~-----




                                                                 United States District Judge/Magistrate Judge
                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF CALIFORNIA


I
Aylwin Johnson, Jr.,

                     Plaintiff(s)
                                                   No. 11 :17-cv-00755-LJO-EPG (PC)
            vs.
California Forensic Medical Group, et al            REQUEST FOR AUTHORITY TO INCUR
                                                    COSTS (APPOINTED COUNSEL) AND
                     Defendants.                    REQUEST FOR PAYMENT
    ------------------~/

                  REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES
    Complete this form and return it to the court (with two copies) for approval prior to incurring the
    cost for which reimbursement is requested.



    I, lsanjay S. Schmidt                                    , attorney for plaintiff(s), declare as follows:


               ~~~~~=!o!.l..~~!:.!..!o.!~~~!!.·n~t~h!loi~s action on !November 13,2018             , by the
    Honorable Erica P. Grosjean                           , United States District Judge/Magistrate Judge.
    I believe that the following course of action is reasonably necessary to the prosecution of this
    action:
      Item No. 1.b. under the purposes for which I have been appointed is to obtain statements from two percipient
      witnesses that are currently housed in the Stanislaus County jail. See, ECF No. 51 at 1:27-28. These two
      individuals are: (1) Pedro Alvarez: Booking #1 240468 (as of the date of this request, he is still housed in
      Stanislaus County Jail, with a 02/25/19 court date upcoming); and (2) Johnny Montalvo: Booking #1259239 (as
      of the date of this request, he is still housed in Stanislaus County Jail, with a 02/01/19 court date upcoming). I
      wish to hire Warren Yates, a qualified investigator that I have worked with in the past in various Stanislaus
      County-area matters, for this; he completes projects like this competently and cost-efficiently. He estimates
      that he can complete this work, including travel and report time, in about 4 hours. His rate is $75/hr. I will
      forward his CV tomorrow (I do not have it at the time of this request, and want to submit this in the meantime).
     Counsel seeking reimbursement must support all claimed expenses by submitting invoices, receipts or similar
     documentation. Without such documentation, counsel will not be reimbursed.




    I have made reasonable inquiry and believe that the cost of this course of action will not exceed
    the amount of $1300.00

    I therefore request that this court authorize the expenditure in an amount not to exceed that stated
    above for the completion of this contemplated course of action.
      REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES - PAGE 2

                                           Case Number: l1 :17-cv-00755-LJO-EPG (PC)


The following payments of costs have been heretofore approved in this matter:
    Amount                                                                                Amount
    Approved                                 Purpose                                       Paid
I                 I                                                                 I
I                 It                                                                II
I                 II                                                                 I
I                 II                                                                I
I              ~ II                                                                 I
I                 II                                                                II
I declare under penalty of perjury that the foregoing is true and correct.



Signed this 123        day of !January          , 20   F ,at l5an Francisco              , California.




Attorney for Plaintiff(s)



The above expenditure is
                            - - - -Approved             - - - -Denied
Or,

- - - -Good cause appearing therefore, this matter is set for discovery conference, pursuant
to rule - - -, on - - - - - - - - - - - -, at - - - - -                      .M. in Courtroom
Number- - -

Dated:
         -------------


                                                        United States District Judge/Magistrate Judge
